Citation Nr: 1635883	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-24 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation services under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1989 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 determination issued by the Vocational Rehabilitation and Employment Division of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

In a September 2012 substantive appeal, the Veteran requested a hearing before the Board.  However, the Veteran failed to report for a hearing scheduled in May 2016.  He has not requested that the hearing be rescheduled, nor has he provided good cause for his failure to report to the hearing.  Therefore, the hearing request is considered withdrawn. See 38 C.F.R. § 20.704(d) (2015).

In October 2013, the Veteran submitted a motion to advance his case on the Board's docket.  In light of this motion and the evidence showing financial hardship, the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

A review of the claims folder reveals that the Veteran currently has the following service-connected disabilities: a mental disorder associated with diabetes mellitus, rated as 70 percent disabling; peripheral neuropathy of the left lower extremity, rated as 40 percent disabling; peripheral neuropathy of the right lower extremity, rated as 40 percent disabling; diabetes mellitus, rated as 20 percent disabling; osteoarthritis of the lumbar spine, rated as 20 percent disabling; a scar of the right fifth finger, rated as noncompensably disabling; bilateral diabetic retinopathy with optic neuropathy of the right eye, rated as noncompensably disabling; and erectile dysfunction, rated as noncompensably disabling.  At present, his combined service-connected disability evaluation is 90 percent.  The Veteran is also in receipt of a total disability rating based on individual unemployability.  

In this case, the Veteran underwent an evaluation by a VA vocational rehabilitation counselor in January 2012.  At that time, the Veteran was service-connected for diabetes mellitus, rated as 20 percent disabling; degenerative arthritis of the spine, rated as 10 percent disabling; and ankylosis of the ring or little finger, rated as noncompensably disabling.  The vocational rehabilitation counselor who conducted the evaluation reviewed the Veteran's service-connected disabilities, his educational history, and his employment history.  She found that the Veteran did not have an employment handicap.  She noted that the Veteran's service-connected diabetes and lumbar spine disorder did impaire the Veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests; however, she felt that the Veteran had overcome the effects of the impairment.  She stated that the Veteran had the education, work experience, and extensive training in several different fields (including education, criminal justice, and law enforcement) for employment that is considered suitable.  Therefore, she determined that the Veteran was not entitled to vocational rehabilitation services.

However, since the January 2012 VA vocational rehabilitation evaluation, the Veteran has been service-connected for a mental disorder associated with diabetes, peripheral neuropathy of the bilateral lower extremities, bilateral diabetic retinopathy with optic neuropathy of the right eye, and erectile dysfunction.  The Veteran is also in receipt of a total disability rating based on individual unemployability.  In addition, in a July 2016 VA employment questionnaire, the Veteran indicated that he had been unemployed for the past twelve months.  In fact, in the Veteran's January 2012 claim for entitlement to TDIU, he indicated that he last worked in June 2011.  Therefore, an opinion should be requested from a VA counseling psychologist or VA vocational rehabilitation counselor with respect to whether the Veteran has an employment handicap taking into account all of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should notify the Veteran that he may submit additional argument and evidence in support of his appeal for VA vocational rehabilitation and employment benefits under 38 U.S.C. Chapter 31.  The Veteran should be provided appropriate time to submit such additional evidence.

2.  After associating all outstanding evidence with the Veteran's claims file, forward the entire file (including the vocational rehabilitation folder) to the vocational rehabilitation counselor who rendered the January 2012 Chapter 31 Needs Assessment (or another qualified counseling psychologist or vocational rehabilitation counselor if that specialist is unavailable). 

After thoroughly reviewing the record, the counseling psychologist or vocational rehabilitation counselor is requested to provide an opinion as to whether the Veteran has an employment handicap, as defined under 38 C.F.R. § 21.51, specifically in light of the Veteran's service-connected disabilities, currently evaluated as combined 90 percent disabling.

The rationale for any opinion expressed should be set forth in a legible report.

3. Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the appeal.  If any aspect of the claim remains denied, the AOJ should provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




